Citation Nr: 1433379	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-03 361	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2011, a Travel Board hearing was held before a Veterans Law Judge (who is no longer with the Board); a transcript of the hearing is in the record.  In June 2012, the Board remanded the case to the RO for additional development.  

An April 2013 Board decision, in pertinent part, denied the Veteran's appeal seeking service connection for a low back disability, and remanded the TDIU claim.  The Veteran appealed that decision as to the low back claim to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for an Order Vacating, in Part, and Remanding the Board Decision (hereinafter, Joint Motion) with respect to the issue of service connection for a back disability (the Veteran did not contest the Board's findings with respect to another claim that involved the rating for posttraumatic stress disorder).  The Court in August 2013 granted the Joint Motion, vacating the part of the Board's decision that denied service connection for a low back disability, and remanded the matter to the Board for action consistent with the terms of the Joint Motion. 

In a February 2014 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the November 2011 hearing is no longer employed by the Board.  He was offered the opportunity to appear at another hearing before the Veterans Law Judge who would decide his claim.  As he did not respond within the time allotted, the Board will proceed with the understanding that he does not desire another hearing.  The case has been reassigned to the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Low Back Disability 

In the Joint Motion, dated in August 2013, the parties agreed that the Board in its April 2013 decision did not provide an adequate statement of reasons or bases for rejecting a favorable private medical opinion dated in November 2011.  In that opinion, a chiropractic physician noted briefly that he had reviewed service and post-service treatment records and found the Veteran's currently diagnosed lumbosacral spondylosis/intervertebral disc syndrome had resulted from multiple traumas over the years while he was in the military, sustained while carrying heavy packs, running up mountains, and engaging in intensive combat.  

A similar private opinion also dated in November 2011, by an internal medicine physician, cited to "physical rigors of military service" as a contributory cause of the Veteran's present low back pain.  In the April 2013 decision, the Board found a June 2008 VA examiner's opinion, which concluded the Veteran's current degenerative joint disease of the lumbar spine was less likely as not the result of military service, outweighed the two private opinions that were favorable to the Veteran.  In the rationale, the examiner stated that service treatment records did not support injury to the lower back, that low back symptoms were not shown to have arisen until 15 years after service, and that current clinical findings showed that the lumbar spine degenerative changes were not traumatic in nature but the result of natural progression.  

Given the assessment of the Joint Motion that inadequate reasons and bases were provided in disregarding favorable medical evidence, and in consideration of the conflicting private and VA opinions that are essentially conclusory and are deficient in providing complete explanations citing to specific references in the medical record, another examination to secure a medical opinion that accounts for all deficiencies cited is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 12 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).
TDIU

The Board's April 2013 remand directed the RO consider the TDIU claim in light of all the evidence of record.  As the record now stands, such development has not been completed.  

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability or more) that his current low back disability is caused by active service or is otherwise related to active service/activities therein.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be completed.  

The examiner is asked to consider, and comment upon as necessary, the clinical findings as related in the service treatment records (showing no findings or diagnoses of a low back disability); post-service VA and private records (showing no history of a low back disability until many years after service); a VA examination report of June 2008 (indicating that it was less likely as not that the Veteran's degenerative joint disease of the lumbar spine was caused by or the result of military service); an August 2010 private report in connection with a claim for Social Security disability benefits (wherein he reported osteoarthritis began 10 to 15 years previously); private medical opinions dated in November 2011 (indicating his diagnosed lumbosacral spondylosis/intervertebral disc syndrome was the result of multiple traumas over the years while in service); and the Veteran's statements and testimony (asserting that he was a radioman in service and carried large packs over rough terrain in combat).

The examiner should explain in clear terms the rationale for any opinion given.  In particular, the examiner should address the private opinions dated in November 2011, expressing agreement or disagreement with each, and explaining the reasoning for the agreement or disagreement.

2.  Arrange for all additional development deemed necessary to adjudicate the matter of entitlement to a TDIU rating, including the procurement of a VA examination and/or opinion to determine whether the Veteran's service-connected disabilities result in impairment sufficient to render him unable to secure or maintain substantially gainful employment for which his educational and occupational experience would otherwise qualify him.  

3.  After completion of the above, readjudicate the claims of service connection for a low back disability and for a TDIU rating.  If either remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

